Order entered April 15, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-12-01431-CV

        KENNETH CRUMBLEY AND SEDONA OIL & GAS CORP, Appellants

                                           V.

                          FRANCIS PHILIP SEARS, Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-07787

                                       ORDER
      We GRANT the parties’ April 12, 2013 Joint Motion for Extension of Mediation

Deadline. We ORDER the parties to conduct mediation on or before May 19, 2013.


                                                  /s/   MARY MURPHY
                                                        JUSTICE